ACCEPTED
                                                                                                         06-14-00138-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                    8/28/2015 4:30:40 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK

                                       NO. 06-14-00138-CR

STATE OF TEXAS                                §               SIXTH COURT
                                                                               FILED IN
                                              §                         6th COURT OF APPEALS
v.                                            §               OF APPEALS TEXARKANA, TEXAS
                                              §                         8/31/2015 8:18:00 AM
JAMIE BLEDSOE                                 §               STATE OF TEXASDEBBIE AUTREY
                                                                                Clerk
 APPELLEE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S
                              BRIEF

Harrison County District Attorney, Appellee moves this Court pursuant to Tex. R. App. Proc.
10.5 and 38.6(D) for an extension of thirty (30) days or until May 2nd, 2015, in which to file the
Appellee’s brief.

In support, the Appellee would show the following:

     1. The Appellant’s brief was filed on August 3rd, 2015

     2. Appellee’s brief is due for filing on September 2nd, 2015

     3. This is the first request for extension of time since Appellant’s new counsel filed
        Appellant’s Brief

     4. Good cause exists for the granting of this motion: Attorney for Appellee has been
     preparing for Oral Argument in State of Texas v. Karl Patrick Houlditch No.06-14-00207-CR
     on Sept. 2nd 2015, as well as a jury trial in the 71st District Court, State of Texas v Artis
     Williams on Sept. 8th, 2015
.
Wherefore, Appellee requests until October 2nd, 2015, in which to complete his brief.

                                                                          Respectfully submitted,
                                                                         /S/ Shawn Eric Connally
                                                                ____________________________
                                                                             Shawn Eric Connally
                                                                          State Bar No. 24051899
                                                                                    P.O. Box 776
                                                                           Marshall, Texas 75671
                                                                       Telephone: 903-935-8408
                                                                               Fax: 903-938-9312
                                                                       shawnc@co.harrison.tx.us
                                                                   ATTORNEY FOR APPELLEE
                                                                          HARRISON COUNTY
                                                                 DISTICT ATTORNEYS OFFICE
                                  CERTIFICATION OF SERVICE
I certify that a true and correct copy of the Appellee’s First Motion for Extension of Time to File
            Appellee’s Brief has been delivered to the Appellant’s Attorney on Appeal.
                                                                                                   .
DATED: 08-28-2015                                                    /S/ Shawn Eric Connally
                                                      _ ___________________________________
                                                                               Shawn Eric Connally
                                                                            State Bar No. 24051899
                                                                                      P.O. Box 776
                                                                             Marshall, Texas 75671
                                                                          Telephone: 903-935-8408
                                                                                 Fax: 903-938-9312
                                                                          shawnc@co.harrison.tx.us